

EXHIBIT 10.1






















SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN






 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


1.
Purpose of the Plan.
1


2.
Definitions.
1


3.
Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits.
6


4.
Administration of the Plan.
8


 
(a) The Committee
8


 
(b) Grant of Awards
8


 
(c) Delegation of Authority
9


 
(d) Payments by the Company and Registration of Common Stock
10


 
(e) Limitation on Liability
11


5.
Eligibility.
12


6.
Options.
12


 
(a) Exercise Price.
12


 
(b) Term and Exercise of Options.
12


 
(c) Special Rules for Incentive Stock Options
13


7.
Other Stock-Based Awards.
14


8.
Cash Incentive Awards.
14


9.
Performance-Based Compensation.
14


 
(a) Calculation, Written Determinations, and Right of Recapture.
14


 
(b) Discretionary Reduction
15


 
(c) Performance Measures
15


10.
Effect of Separation from Service.
17


11.
Adjustment Upon Certain Changes.
17


 
(a) Shares Available for Grants
17


 
(b) Increase or Decrease in Issued Shares Without Consideration
18


 
(c) Certain Mergers
18


 
(d) Certain Other Transactions
18


 
(e) Other Changes
19


 
(f) Cash Incentive Awards
19


 
(g) No Other Rights
19


 
(h) Savings Clause
19


12.
Change in Control
20





 
i
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
Page




13.
Rights under the Plan.
20


14.
No Special Employment Rights; No Right to Award.
21


15.
Tax Provisions & Withholding.
21


16.
Amendment or Termination of the Plan.
22


17.
No Obligation to Exercise.
23


18.
Transfer Restrictions.
23


19.
Retirement and Welfare Plans.
24


20.
Compliance with Section 162(m) of the Code.
24


21.
Certain Limitations on Awards to Ensure Compliance with Section 409A of the
Code.
24


22.
Participants Based Outside of the United States.
25


23.
Legend.
25


24.
Severability; Entire Agreement.
25


25.
Descriptive Headings.
26


26.
Governing Law.
26


27.
Clawback
26


28.
Effective Date and Term of Plan.
26







 
ii
 




--------------------------------------------------------------------------------





1.
Purpose of the Plan.

This Sabre Corporation 2016 Omnibus Incentive Compensation Plan is intended to
promote the interests of the Company and its stockholders by providing the
employees of the Company and the non-employee directors of Sabre Corporation,
who are largely responsible for the management, growth, and protection of the
business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company. The Plan is designed to meet this intent
by providing such employees and eligible non-employee directors with a
proprietary interest in pursuing the long-term growth, profitability, and
financial success of the Company.
2.
Definitions.

As used in the Plan or in any instrument governing the terms of any Award, the
following definitions apply to the terms indicated below:
(a)“Affiliate” means the Company and any of its direct or indirect subsidiaries.
(b)“Affiliated Entity” means any entity related to the Company as a member of a
controlled group of corporations in accordance with Section 414(b) of the Code
or as a trade or business under common control in accordance with Section 414(c)
of the Code, for so long as such entity is so related, including without
limitation any Affiliate.
(c)“Awards” mean all awards granted pursuant to the terms of the Plan including,
but not limited to, Cash Incentive Awards, Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, restricted stock awards
and restricted stock unit awards.
(d)“Award Agreement” means the written agreement, in a form determined by the
Committee from time to time, between the Company and a Participant that
evidences the grant of an Award and sets out the terms and conditions of an
Award.
(e)“Board” means the Board of Directors of Sabre Corporation.
(f)“Cash Incentive Award” means an award granted pursuant to Section 8 of the
Plan.
(g)“Cause” shall mean, when used in connection with the termination of a
Participant’s Employment, (i) if the Participant has an effective employment
agreement with the Company or any Affiliated Entity as of the Grant Date, the
definition used in such employment agreement as of the Grant Date, or (ii) if
the Participant does not have an effective employment agreement, unless
otherwise provided in the Participant’s Award Agreement, the termination of the
Participant’s Employment on account of (i) a failure of the Participant to
substantially perform his or her duties (other than as a result of physical or
mental illness or injury); (ii) the Participant’s willful misconduct or gross
negligence which is injurious to the Company, any Affiliated Entity, the
Majority Stockholder or any of its affiliates (whether financially,
reputationally or otherwise); (iii) a breach by a Participant of the
Participant’s fiduciary duty or


 
1
 




--------------------------------------------------------------------------------




duty of loyalty to the Company or any Affiliated Entity; (iv) the Participant’s
unauthorized removal from the premises of the Company or any Affiliated Entity
of any document (in any medium or form) relating to the Company, any Affiliated
Entity, the Majority Stockholder, or the customers of the Company or any
Affiliated Entity other than in the good faith performance of the Participant’s
duties; or (v) the indictment or a plea of nolo contendere by the Participant of
any felony or other serious crime involving moral turpitude. Any rights the
Company or any Affiliated Entity may have hereunder in respect of the events
giving rise to Cause shall be in addition to the rights the Company or
Affiliated Entity may have under any other agreement with the Employee or at law
or in equity. If, subsequent to the termination of Employment of a Participant
without an effective employment agreement as of the Grant Date, it is discovered
that such Participant’s Employment could have been terminated for Cause, as such
term is defined above (unless otherwise defined in a Grant Agreement), the
Participant’s Employment shall, at the election of the Board, in its sole
discretion, be deemed to have been terminated for Cause retroactively to the
date the events giving rise to Cause occurred. Once an entity ceases to be an
Affiliated Entity, even if an effective employment agreement as of the Grant
Date was with such entity, such agreement shall continue to apply with regard to
defining Cause (and for such purpose references to such entity shall be deemed
to be references to the Company and any entity that continues to be an
Affiliated Entity).
(h) “Change in Control” means the occurrence of any of the following events: (i)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
on a consolidated basis to any Person or group of related persons for purposes
of Section 13(d) of the Exchange Act (a “Group”), together with any Affiliates
thereof; other than the Majority Stockholder; (ii) the approval by the holders
of the outstanding voting power of the Company of any plan or proposal for the
liquidation or dissolution of the Company; (iii) (A) any Person or Group (other
than the Majority Stockholder) or any employee benefit plan sponsored by Sabre
Corporation) shall become the beneficial owner (within the meaning of Section
13(d) of the Exchange Act), directly or indirectly, of Common Stock representing
more than 40% of the aggregate outstanding voting power of the Company and such
Person or Group actually has the power to vote such Common Stock in any such
election and (B) the Majority Stockholder beneficially owns (within the meaning
of Section 13(d) of the Exchange Act), directly or indirectly, in the aggregate
a lesser percentage of the voting power of the Company than such other Person or
Group; (iv) the replacement of a majority of the Board over a two-year period
from the directors who constituted the Board at the beginning of such period,
and such replacement shall not have been approved by a vote of at least a
majority of the Board then still in office who either were members of such Board
at the beginning of such period or whose election as a member of such Board was
previously so approved or who were nominated by, or designees of, a Majority
Stockholder or (v) consummation of a merger or consolidation of the Company with
another entity in which (A) the holders of the Common Stock of the Company
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, less than
50% of the common equity interests in the surviving corporation in such
transaction and (B) the Majority Stockholder holds less than 35% of the common
equity interests in the surviving corporation in such transaction; provided that
if the Majority Stockholder is or becomes the beneficial owner (within the
meaning of Section 13(d) of the Exchange Act),


 
2
 




--------------------------------------------------------------------------------




directly or indirectly, of Common Stock representing less than 10% of the
aggregate outstanding voting power of the Company, the Company is authorized to
amend this definition of Change in Control to remove all references to the
Majority Stockholder. Notwithstanding the foregoing, with respect to any Award
that is characterized as “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, an event shall not be considered to be a
Change in Control under the Plan for purposes of any payment in respect of such
Award unless such event is also a “change in ownership,” “change in effective
control” or “change in the ownership of a substantial portion of the assets” of
the Company within the meaning of Section 409A of the Code.
(i)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.
(j)“Committee” means the Compensation Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan
and to otherwise exercise and perform the authority and functions assigned to
the Committee under the terms of the Plan.
(k)“Common Stock” means Sabre Corporation Common Stock, $0.01 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 11 of the Plan.
(l)“Company” means Sabre Corporation and all of its Subsidiaries, collectively.
(m)“Covered Employee” means a Participant who at the time of reference is an
executive officer (within the meaning of Rule 3b-7 under the Exchange Act).
(n)“Deferred Compensation Plan” means any plan, agreement or arrangement
maintained by the Company from time to time that is established or maintained
under this Plan and that provides opportunities for deferral of compensation.
(o)“Disability” shall mean a permanent disability as defined in the Company’s or
an Affiliate’s disability plans, or as determined from time to time by the
Company, in its sole discretion, or as specified in the Participant’s Award
Agreement, provided that in the event the Participant is party to an effective
employment agreement with the Company or any Affiliated Entity as of the Grant
Date, and such agreement contains or operates under a different definition of
Disability (or any derivative of such term), the definition of Disability used
in such agreement at the time of grant shall be substituted for the definition
set forth above for all purposes hereunder.
(p)“Effective Date” means the date the Plan is approved by the Company’s
shareholders.
(q)“Employment” shall mean, except as otherwise required by Section 409A of the
Code, employment with the Company or any Affiliated Entity, and shall include
the provision of services as a Non-Employee Director or consultant for the
Company or any Affiliated Entity. A


 
3
 




--------------------------------------------------------------------------------




Participant’s Employment shall terminate on the date the Participant is no
longer employed by an entity that is at least one of (i) the Company, (ii) an
Affiliate, or (iii) an entity that is an Affiliated Entity as of such date.
“Employed” shall have a correlative meaning.
(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s)“Fair Market Value” means, with respect to a share of Common Stock, as of the
applicable date of determination (i) closing price of a share of Common Stock on
the date of grant as reported on the principal securities exchange on which
shares of Common Stock are then listed or admitted to trading or (ii) if not so
reported, the average of the closing bid and ask prices on the date of grant as
reported on the NASDAQ Stock Market. In the event that the price of a share of
Common Stock shall not be so reported, the Fair Market Value of a share of
Common Stock shall be determined by the Committee in its sole discretion taking
into account the requirements of Section 409A of the Code.
(t)“Good Reason” shall mean, unless otherwise defined in a Participant’s Award
Agreement (i) a material diminution in a Participant’s duties and
responsibilities other than a change in such Participant’s duties and
responsibilities that results from becoming part of a larger organization
following a Change in Control, (ii) a decrease in a Participant’s base salary or
bonus opportunity other than a proportionate decrease in bonus opportunity of
less than 10% that applies to employees generally of the Company or its
Affiliates otherwise eligible to participate in the affected plan, or (iii) a
relocation of a Participant’s primary work location more than 50 miles from the
Participant’s work location immediately prior to the Participant’s commencement
of participation in the Plan, without the Participant’s prior written consent;
provided, that, within twenty days following the occurrence of any of the events
set forth herein, the Participant shall have delivered written notice to the
Company of his or her intention to terminate his or her Employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Participant’s right to terminate Employment for Good Reason,
and the Company shall not have cured such circumstances within thirty days
following the Company’s receipt of such notice. Notwithstanding the foregoing,
if, as of the Grant Date, the Participant is a party to an effective employment
with the Company or any Affiliated Entity that contains a different definition
of the term “Good Reason” (or any derivation of such term), the definition in
such employment agreement shall control. Once an entity ceases to be an
Affiliated Entity, even if an effective employment agreement as of the Grant
Date was with such entity, such agreement shall continue to apply with regard to
defining Good Reason (and for such purpose references to such entity shall be
deemed to be references to the Company and any entity that continues to be an
Affiliated Entity).
(u) “Grant Date” means the date designated by the Committee and specified in the
Award Agreement as the date the Award is granted.
(v)“Incentive Pool” means an amount available to be paid to one or more
Participants as Performance-Based Compensation, which amount is determined in
accordance with Section 162(m) of the Code.


 
4
 




--------------------------------------------------------------------------------




(w)“Incentive Stock Option” means an Option qualified under Section 422 of the
Code.
(x)“Majority Stockholder” means, collectively or individually, as the context
requires, TPG Partners IV, L.P., TPG Partners V, L.P, Silver Lake Technology
Investors II, L.P., Silver Lake Partners II, L.P. and/or their respective
affiliates.
(y)“Non-Employee Director” means a member of the Board who is not at the time of
reference an employee of Sabre Corporation or any of its Subsidiaries.
(z)“Non-Qualified Stock Option” means an Option that is not an “incentive stock
option” within the meaning of Section 422 of the Code.
(aa)“Option” means a stock option to purchase shares of Common Stock granted to
a Participant pursuant to Section 6 of the Plan.
(ab)“Other Stock-Based Award” means an award granted to a Participant pursuant
to Section 7 of the Plan.
(ac)“Participant” means a Non-Employee Director or employee of the Company who
is eligible to participate in the Plan and to whom one or more Awards have been
granted and, following the death of any such Person, his successors, heirs,
executors, and administrators, as the case may be.
(ad)“Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of “qualified
performance-based compensation”.
(ae)“Performance Measures” means such measures as are described in Section 9 on
which performance goals are based in order to qualify certain awards granted
hereunder as Performance-Based Compensation.
(af)“Performance Percentage” means the factor determined pursuant to a
Performance Schedule that is to be applied to a Target Award and that reflects
actual performance compared to the Performance Target.
(ag)“Performance Period” means one or more calendar years, as the Committee may
determine, during which the Performance Targets must be met in order to
determine the degree of payout and/or vesting with respect to an Award that is
intended to qualify as Performance-Based Compensation. Performance Periods may
be overlapping.
(ah)“Performance Target” means performance goals and objectives with respect to
a Performance Period.
(ai)“Performance Schedule” means a schedule or other objective method for
determining the applicable Performance Percentage to be applied to each Target
Award.


 
5
 




--------------------------------------------------------------------------------




(aj)“Person” means a “person” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, including any “group” within the meaning of Section
13(d)(3) of the Exchange Act.
(ak)“Plan” means this Sabre Corporation 2016 Omnibus Incentive Compensation
Plan, as it may be amended from time to time.
(al)“Prior Plans” means the Sabre Corporation 2014 Omnibus Incentive
Compensation Plan, the Sovereign Holdings, Inc. 2012 Management Equity Incentive
Plan, the Sovereign Holdings, Inc. 2007 Management Equity Incentive Plan (as
amended in 2010), and the Sovereign Holdings, Inc. Stock Incentive Plan.
(am)“Qualifying Termination” shall mean, with respect to a Participant, (i) a
termination of such Participant’s Employment by the Company or any of its
then-Affiliated Entities) without Cause or by the Participant for Good Reason,
or (ii) a termination of such Participant’s Employment in the event of a
Participant’s death or Disability, in each of (i) or (ii), following a Change in
Control of the Company. It is understood that a Participant shall not have a
Qualifying Termination by virtue of ceasing to be Employed by an entity or its
subsidiaries undergoing a Change in Control where, following such Change in
Control, the Participant remains employed by an entity that was an Affiliated
Entity of the entity or its subsidiaries undergoing a Change in Control
immediately prior to such Change in Control.
(an) “Sabre Corporation” means Sabre Corporation, Inc., a Delaware corporation,
and any successor thereto.
(ao)“Securities Act” means the Securities Act of 1933, as amended.
(ap)“Subsidiary” means any “subsidiary” within the meaning of Rule 405 under the
Securities Act.
(aq)“Target Award” means a Cash Incentive Award of a specific dollar amount or
portion of an Incentive Pool, determined by the Committee, pursuant to
Performance Measures as described in Section 9 of the Plan.
3.
Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits.

(a)Subject to adjustment as provided in Section 11 and the provisions of this
Section 3, the number of shares of Common Stock that may be covered by Awards
granted under the Plan shall be the sum of: (i) 10,000,000 shares of Common
Stock, (ii) the number of shares remaining available for issuance under the
Prior Plans that are not the subject of outstanding Awards as of the Effective
Date, and (iii) any shares subject to outstanding Awards under any Prior Plan as
of the Effective Date that become available for issuance in accordance with the
share counting provisions of such Prior Plans. Shares of Common Stock issued
under the Plan may be either authorized and unissued shares or treasury shares,
or both, in the sole discretion of the Committee.


 
6
 




--------------------------------------------------------------------------------




(b)For purposes of the preceding paragraph, shares of Common Stock covered by
Awards shall only be counted as used or issued to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan provided, however,
that if the exercise price or tax withholding requirements related to any Award
granted under the Plan is satisfied through the withholding by the Company of
shares of Common Stock that are otherwise then deliverable in respect of such
Award or through actual or constructive transfer to the Company of shares of
Common Stock already owned, the number of shares of Common Stock withheld or
transferred, will be deemed delivered for purposes of determining the number of
shares of Common Stock available for issuance or transfer under the Plan.
Furthermore, any shares of Common Stock received by a Participant in connection
with an exercise of Options that are subsequently repurchased by the Company
will be deemed delivered for purposes of determining the number of shares of
Common Stock available for issuance or transfer under the Plan. However, if all
or any portion of an Award issued pursuant to the Plan expires, or is forfeited,
terminated or cancelled, without the issuance of shares of Common Stock, or is
exchanged with the Committee’s permission, prior to the issuance of shares of
Common Stock, for an Award not involving shares of Common Stock, the number of
shares of Common Stock subject to Awards that have been so forfeited,
terminated, cancelled, or have expired, as the case may be, will again be
available for issuance or transfer under the Plan. In addition, because shares
of Common Stock will count against the number reserved in Section 3(a) upon
delivery, and subject to the share counting rules under this Section 3(b), the
Committee may determine that Awards may be outstanding that relate to a greater
number of shares of Common Stock than the aggregate remaining available under
the Plan, so long as Awards will not result in delivery and vesting of shares of
Common Stock in excess of the number then available under the Plan.
(c)Shares of Common Stock covered by Awards granted pursuant to the Plan in
connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of NASDAQ Listing Rule 5635) as provided in Section
11 of the Plan shall not count as used under the Plan for purposes of Section 3.
(d)Notwithstanding anything in the Plan to the contrary, and subject to
adjustment as provided in Section 11:
(i)the number of shares of Common Stock that may be covered by Incentive Stock
Options shall not exceed 10,000,000 shares of Common Stock in the aggregate;
(ii)the number of shares of Common Stock that may be covered by Awards (other
than Options or stock appreciation rights) granted under the Plan to any
Participant in a single fiscal year of the Company may not exceed 1,000,000
shares and the number of shares of Common Stock that may be covered by Options
or stock appreciation rights granted under the Plan to any Participant in a
single fiscal year of the Company may not exceed 1,000,000 shares;
(iii)the amount payable to any Covered Employee with respect to each Cash
Incentive Award that is intended to be Performance-Based Compensation for any
Performance Period shall not exceed (i) $5,000,000 per calendar year for any
Cash Incentive Award where the


 
7
 




--------------------------------------------------------------------------------




Performance Period is not longer than one calendar year or (ii) $5,000,000
multiplied by the number of calendar years in the Performance Period for any
Cash Incentive Award where the Performance Period is longer than one calendar
year. If an Award is cancelled, the cancelled Award shall not continue to be
counted toward the applicable limitation in this Section. The Committee may not
grant to any Covered Employee more than 4 Cash Incentive Awards which either
start or are scheduled to end in the same calendar year; and
(iv)the aggregate Fair Market Value of shares of Common Stock granted under the
Plan to any Non-Employee Director (x) in connection with his or her initial
appointment or election to the Board, as applicable, shall not exceed
$2,000,000, and (y) in respect of his services as a Non-Employee Director in a
single fiscal year of the Company, other than the fiscal year of the
Non-Employee Director’s appointment or election to the Board, as applicable,
shall not exceed $1,000,000.
4.
Administration of the Plan.

(a)The Committee
(i)The Plan shall be administered by the Board or a Committee of the Board
consisting of two or more persons, each of whom may, from time to time, qualify
as a “non-employee director” (within the meaning of Rule 16b-3 promulgated under
Section 16 of the Exchange Act), an “outside director” within the meaning of
Treasury Regulation Section 1.162-27(e)(3), and as “independent” within the
meaning of any applicable stock exchange or similar regulatory authority on
which the Common Stock is then listed, in each case if and to the extent
required by applicable law.
(b)Grant of Awards
(i)The Committee shall, consistent with the terms of the Plan, from time to time
designate those individuals who shall be granted Awards under the Plan and the
amount, type, and other terms and conditions of such Awards, which need not be
identical for each Participant. The Committee shall have full discretionary
authority to administer the Plan, including discretionary authority to interpret
and construe any and all provisions of the Plan and the terms of any Award (and
any Award Agreement) granted thereunder and to adopt, amend and rescind from
time to time such rules and regulations for the administration of the Plan as
the Committee may deem necessary or appropriate. Decisions of the Committee
shall be final, binding, and conclusive on all parties.
(ii)Awards granted under the Plan may, in the Committee’s discretion, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award, any award granted under another plan of the Company or any
business entity to be acquired by the Company, or any other right of a
Participant to receive payment from the Company. Awards granted in addition to
or in tandem with other Awards or awards may be granted either as of the same
time as, or a different time from, the grant of such other Awards or awards.


 
8
 




--------------------------------------------------------------------------------




(iii)On or after the Grant Date of an Award under the Plan, the Committee may
(i) accelerate the date on which any such Award becomes vested, exercisable or
transferable, as the case may be, (ii) extend the term of any such Award,
including, without limitation, extending the period following a termination of a
Participant’s Employment during which any such Award may remain outstanding,
(iii) waive any conditions to the vesting, exercisability, or transferability,
as the case may be, of any such Award, (iv) grant other Awards in addition to,
in tandem with, or in substitution or exchange for, any Award, any award granted
under another plan of the Company or any business entity to be acquired by the
Company, or (v) provide for the payment of dividends or dividend equivalents
with respect to any such Award; provided, in each of (i) through (v) that the
Committee shall not have any such authority and shall not take any such action
to the extent that the grant of such authority or the taking of such action
would cause any tax to become due under Section 409A of the Code and provided
further, that the vesting period for ninety-five percent (95%) of the shares of
Common Stock issued pursuant to Options and Other-Stock Based Awards shall be a
minimum of one (1) year from the date of grant. Notwithstanding anything herein
to the contrary, without the approval of the shareholders of the Company, the
Company shall not reprice any stock option (within the meaning of NASDAQ Listing
Rule 5635(c) and any other formal or informal guidance issued by the NASDAQ),
which for this purpose also means any of the following or any other action that
has the same effect: (i) lowering the exercise price of an Option or stock
appreciation right after it is granted, (ii) any other action that is treated as
a repricing under United States generally accepted accounting principles, or
(iii) canceling an Option or stock appreciation right at a time when its
exercise price exceeds the Fair Market Value of the underlying shares of Common
Stock, in exchange for another Option or stock appreciation right, shares of
restricted Common Stock, other Awards, cash or other property; provided,
however, that the foregoing transactions shall not be deemed a repricing if
pursuant to an adjustment or other action authorized under Section 11.
(iv)The Committee may grant dividend equivalents to any Participant based on the
dividends declared on shares of Common Stock that are subject to any Award
during the period between the Grant Date and the date the Award is exercised,
vests, pays out, or expires. Such dividend equivalents may be awarded or paid in
the form of cash, shares of Common Stock, restricted stock, or restricted stock
units, or a combination, and shall be determined by such formula and at such
time and subject to such accrual, forfeiture, or payout restrictions or
limitations as determined by the Committee in its sole discretion.
(v)In addition, the Committee may permit (including, without limitation, for
purposes of deductibility under Section 162(m) of the Code) a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to such Participant in
connection with any Award. If any such deferral is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures, in
accordance with Section 409A of the Code (to the extent applicable), for such
payment or Common Stock delivery deferrals and any notional earnings to be
credited on such deferred amounts, provided that in the case of any Award
intended to qualify as Performance-Based Compensation, such earnings shall be in
compliance with Section 162(m) of the Code.
(c)Delegation of Authority


 
9
 




--------------------------------------------------------------------------------




(i)All of the powers and responsibilities of the Committee under the Plan may be
delegated by the Committee, in writing, to any subcommittee thereof, in which
case the acts of such subcommittee shall be deemed to be acts of the Committee
hereunder. The Committee may also from time to time authorize a subcommittee
consisting of one or more members of the Board of Directors (including members
who are employees of the Company) or employees of the Company to grant Awards to
persons who are not “executive officers” of the Company (within the meaning of
Rule 16a-1 under the Exchange Act), subject to such restrictions and limitations
as the Committee may specify and to the requirements of Section 157 of the
Delaware General Corporation Law.
(ii)In addition, the Committee may delegate the administration of the Plan to
one or more officers or employees of the Company, and such administrator(s) may
have the authority to execute and distribute Award Agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of
Common Stock under Awards, to interpret and administer the terms of Awards, and
to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan, provided that in no
case shall any such administrator be authorized (i) to grant Awards under the
Plan, (ii) to take any action that would cause Awards intended to qualify as
Performance-Based Compensation to fail to so qualify, (iii) to take any action
inconsistent with Section 409A of the Code or (iv) to take any action
inconsistent with Section 157 of the Delaware General Corporation Law and other
applicable provisions of the Delaware General Corporation Law. Any action by any
such administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator. The Committee and, to the extent it so provides, any
subcommittee, shall have sole authority to determine whether to review any
actions and/or interpretations of any such administrator, and if the Committee
shall decide to conduct such a review, any such actions and/or interpretations
of any such administrator shall be subject to approval, disapproval, or
modification by the Committee.
(d)Payments by the Company and Registration of Common Stock
(i)The Company shall pay any amount payable with respect to an Award in
accordance with the terms of such Award, provided that the Committee may, in its
discretion, defer the payment of amounts payable with respect to an Award
subject to and in accordance with the terms of any Deferred Compensation Plan,
to the extent such Deferred Compensation Plan permits deferral of Awards granted
hereunder. Payments to be made by the Company upon the exercise or settlement of
an Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Common Stock, other Awards or other property, and may
be made in a single payment or transfer, in installments, or on a deferred
basis. The settlement of any Award may be accelerated, and cash paid in lieu of
Common Stock in connection with such settlement, in the Committee’s discretion
or upon occurrence of one or more specified events; provided that, with respect
to any Award subject to Section 409A of the Code, such acceleration or payment
shall comply with Section 409A of the Code.


 
10
 




--------------------------------------------------------------------------------




(ii)The Company may, to the extent permitted by applicable law and permissible
under Section 409A of the Code, deduct from and set off against any amounts the
Company may owe to the Participant from time to time (including amounts payable
in connection with any Award, owed as wages, fringe benefits, or other
compensation owed to the Participant), such amounts as may be owed by the
Participant to the Company, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 4.
(iii)Sabre Corporation shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, Sabre Corporation shall not be obligated to
cause to be issued or delivered any certificates evidencing shares of Common
Stock pursuant to the Plan unless and until Sabre Corporation is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded.
(iv)Furthermore, the Company may, to the extent deemed necessary or advisable by
the Committee, postpone the issuance or delivery of Common Stock or payment of
other benefits under any Award until completion of such registration or
qualification of such Common Stock or other required action under any federal or
state law, rule or regulation, listing or other required action with respect to
any stock exchange or automated quotation system upon which the Common Stock or
other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions (including
that the certificates evidencing shares of Common Stock bear such legends) as it
may consider appropriate in connection with the issuance or delivery of Common
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations; provided that the
Committee shall take no action to the extent that the taking of such action
would cause any tax to become due under Section 409A of the Code. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Common Stock or payment of benefits under any Award
or the imposition of any other conditions on such issuance, delivery, or
payment, to the extent that such postponement or other condition would represent
a greater burden on a Participant than existed on the 90th day preceding the
Change in Control.
(e)Limitation on Liability
(i)The Committee may employ attorneys, consultants, accountants, agents, and
other persons, and the Committee, the Company, and its officers, directors, and
employees shall be entitled, in good faith, to rely or act upon any advice,
opinions, or valuations of any such persons. In addition, the Committee and each
member thereof, and any person acting pursuant to


 
11
 




--------------------------------------------------------------------------------




authority delegated by the Committee, shall be entitled, in good faith, to rely
or act upon any report or other information furnished by any officer, director,
or employee of the Company, the Company’s independent auditors, consultants, or
any other agents assisting in the administration of the Plan.
(ii)No member of the Committee, nor any person acting pursuant to authority
delegated by the Committee, nor any officer, director, or employee of the
Company acting at the direction or on behalf of the Committee, shall be liable
for any action, omission, or determination relating to the Plan, and Sabre
Corporation shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Committee, each person acting pursuant to authority
delegated by the Committee, and each other officer, director, or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director, employee,
or other person acting pursuant to authority delegated by the Committee in bad
faith and without reasonable belief that it was in the best interests of the
Company.
5.
Eligibility.

The Persons who shall be eligible to receive Awards pursuant to the Plan shall
be (a) those employees of the Company whom the Committee shall select from time
to time and (b) Non-Employee Directors of the Company whom the Board of
Directors shall select from time to time. Eligible persons shall include any
Person who has been offered Employment by the Company, provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such person has commenced Employment. Each Award granted under
the Plan shall be evidenced by an instrument in writing in form and substance
approved by the Committee.
6.
Options.

The Committee may from time to time grant Options, subject to the following
terms and conditions:
(a)Exercise Price.
The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the Grant
Date. The Award Agreement of each Option shall fix the exercise price and
clearly identify such Option as either an Incentive Stock Option or as a
Non-Qualified Stock Option.
(b)Term and Exercise of Options.
(i)Each Option shall become vested and exercisable on such date or dates, during
such period, and for such number of shares of Common Stock as shall be
determined by


 
12
 




--------------------------------------------------------------------------------




the Committee on or after the date such Option is granted; provided, however,
that no Option shall be exercisable after the expiration of ten years from the
date such Option is granted; and, provided, further, that each Option shall be
subject to earlier termination, expiration, or cancellation as provided in the
Plan or in the relevant Award Agreement.
(ii)Each Option may be exercised in whole or in part. The partial exercise of an
Option shall not cause the expiration, termination, or cancellation of the
remaining portion thereof.
(iii)An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including, without limitation, through
net physical settlement;
(iv)Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however, that the Committee may permit Non-Qualified
Stock Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine. In addition, the Committee may
impose such restrictions on any shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such shares.
(v)Options granted under the Plan are intended to be exempt from Section 409A of
the Code.
(c)Special Rules for Incentive Stock Options
(i)The aggregate Fair Market Value of shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company shall not exceed $100,000. Such Fair Market Value shall be
determined as of the Grant Date of such Incentive Stock Option. In the event
that the aggregate Fair Market Value of shares of Common Stock with respect to
such Incentive Stock Options exceeds $100,000, then Incentive Stock Options
granted hereunder to such Participant shall, to the extent and in the order
required by regulations promulgated under the Code (or any other authority
having the force of regulations), automatically be deemed to be Non-Qualified
Stock Options, but all other terms and provisions of such Incentive Stock
Options shall remain unchanged. In the absence of such regulations (and
authority), or in the event such regulations (or authority) require or permit a
designation of the Options which shall cease to constitute Incentive Stock
Options, Incentive Stock Options granted hereunder shall, to the extent of such
excess and in the order in which they were granted, automatically be deemed to
be Non-Qualified Stock Options, but all other terms and provisions of such
Incentive Stock Options shall remain unchanged.


 
13
 




--------------------------------------------------------------------------------




(ii)Incentive Stock Options may only be granted to individuals who are employees
of the Company. No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
Sabre Corporation or any of its Subsidiaries, unless (i) the exercise price of
such Incentive Stock Option is at least one hundred and ten percent (110%) of
the Fair Market Value of a share of Common Stock at the time such Incentive
Stock Option is granted and (ii) such Incentive Stock Option is not exercisable
after the expiration of five years from the date such Incentive Stock Option is
granted.
7.
Other Stock-Based Awards.

The Committee may from time to time grant equity, equity-based or equity-related
Awards not otherwise described herein in such amounts and subject to such terms
and conditions as the Committee shall determine. Without limiting the generality
of the preceding sentence, each such Other Stock-Based Award may (i) involve the
transfer of actual shares of Common Stock to Participants, either at the time of
grant or thereafter, or payment in cash or otherwise of amounts based on the
value of shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units, or share-denominated performance units, (iv) be designed
to comply with applicable laws of jurisdictions other than the United States,
and (v) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Common Stock that is specified
at the time of the grant of such award. Notwithstanding the foregoing, to the
extent any such Other Stock-Based Award is subject to Section 409A of the Code,
the Award Agreement of such Other Stock-Based Award shall contain terms and
conditions (including, without limitation and to the extent applicable, deferral
and payment provisions) that comply with Section 409A of the Code.
8.
Cash Incentive Awards.

The Committee may grant Cash Incentive Awards with respect to any Performance
Period, subject to the terms and conditions of the Plan. Cash Incentive Awards
may be settled in cash or in other property, including shares of Common Stock,
provided that the term “Cash Incentive Award” shall exclude any Option or Other
Stock-Based Award. Cash Incentive Awards may be designed to qualify as
Performance-Based Compensation. Without limiting the generality of the
foregoing, a Cash Incentive Award may provide for Target Awards based on
allocation among Participants of an Incentive Pool.
9.
Performance-Based Compensation.

(a)Calculation, Written Determinations, and Right of Recapture.
(i)The amount payable with respect to an Award that is intended to qualify as
Performance-Based Compensation shall be determined in a manner permitted by
Section 162(m) of the Code.


 
14
 




--------------------------------------------------------------------------------




(ii)Determinations by the Committee as to the establishment of Performance
Measures, the level of actual achievement of Performance Targets, and the amount
payable with respect to an Award intended to qualify as Performance- Based
Compensation shall be recorded in writing. Specifically, to the extent required
under Section 162(m) of the Code in respect of any Award, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m) of the Code, prior to settlement of each such Award granted to a
Covered Employee, that the Performance Targets and other material terms upon
which settlement of the Award was conditioned have been satisfied.
(iii)If at any time after the date on which a Participant has been granted or
becomes vested in an Award pursuant to the achievement of a performance goal
under this Section 9, the Committee determines that the earlier determination as
to the achievement of the performance goal was based on incorrect data and that
in fact the performance goal had not been achieved or had been achieved to a
lesser extent than originally determined and a portion of an Award would not
have been granted, vested or paid given the correct data, then (i) such portion
of the Award that was granted shall be forfeited and any related shares of
Common Stock (or, if such shares were disposed of, the cash equivalent) shall be
returned to the Company as provided by the Committee, (ii) such portion of the
Award that became vested shall be deemed to be not vested and any related shares
of Common Stock (or, if such shares were disposed of, the cash equivalent) shall
be returned to the Company as provided by the Committee, and (iii) such portion
of the Award paid to the Participant shall be paid by the Participant to the
Company upon notice from the Company as provided by the Committee.
(b)Discretionary Reduction
The Committee may, in its discretion, reduce or eliminate the amount payable to
any Participant with respect to an Award that is intended to qualify as
Performance-Based Compensation, based on such factors as the Committee may deem
relevant, but the Committee may not increase any such amount above the amount
established in accordance with the relevant Performance Schedule. For purposes
of clarity, the Committee may exercise the discretion provided for by the
foregoing sentence in a non-uniform manner among Participants.
(c)Performance Measures
(i)The performance goals upon which the payment or vesting of any Award (other
than Options and stock appreciation rights) to a Covered Employee that is
intended to qualify as Performance-Based Compensation depends shall (a) be
objective business criteria and shall otherwise meet the requirements of Section
162(m) of the Code, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain,” and (b) relate to one or more of the
following Performance Measures, which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee: adjusted net earnings, appreciation in and/or maintenance of the
price of Common Stock (including, without limitation, comparisons with various
stock market indices), attainment of strategic and operational initiatives,
budget, cash flow (including, without limitation, free cash flow), cost of
capital, cost reduction, earnings and earnings growth (including, without
limitation, earnings per


 
15
 




--------------------------------------------------------------------------------




share, earnings before taxes, earnings before interest and taxes, and earnings
before interest, taxes, depreciation and amortization), market share, market
value added, net income, net sales, net revenue, operating profit and operating
income, pretax income before allocation of corporate overhead and bonus,
reductions in costs, return on assets and return on net assets, return on
equity, return on invested capital, revenues, sales and sales growth, successful
acquisition/divestiture, total stockholder return and improvement of stockholder
return, gross margin, measures of liquidity or credit metrics, cash flow per
share, improvements or attainments of expense levels, or improvements or
attainment of working capital levels or debt reduction.
(ii)A Performance Measure (i) may relate to the performance of the Participant,
Sabre Corporation, a Subsidiary, any business group, business unit or other
subdivision of the Company, or any combination of the foregoing, as the
Committee deems appropriate and (ii) may be expressed as an amount, as an
increase or decrease over a specified period, as a relative comparison to the
performance of a group of comparator companies or a published or special index,
or any other measure of the selected performance criteria, as the Committee
deems appropriate. Performance goals may differ for Awards granted to any one
Participant or to different Participants. If the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances, render previously established Performance Measures unsuitable,
the Committee may in its discretion modify such Performance Measures or the
related levels of achievement, in whole or in part, as the Committee deems
appropriate and equitable, except in the case where such action would result in
the loss of qualification of an Award to a Covered Employee as
“performance-based compensation” under Section 162(m) of the Code.
(iii)Except as otherwise provided by the Committee, the evaluation of any
Performance Measure and the related levels of achievement shall exclude the
negative impact and include the positive impact of certain items that may occur
during the Performance Period, including, without limitation, the following: (i)
asset write downs; (ii) litigation or claim judgments or settlements; (iii) the
effect of changes in tax laws, accounting principles and practices or other laws
or provisions affecting reported results; (iv) any reorganization and
restructuring programs; (v) extraordinary nonrecurring items as described in
Financial Accounting Standards Board Accounting Standards Codification 225-20
“Extraordinary and Unusual Items” and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Annual Report on Form 10-K for the applicable year; (vi) acquisitions or
divestitures; and (vii) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Section 162(m) of the Code
for deductibility.
(iv)The Committee shall determine the length of the Performance Period with
respect to each Award that is intended to be Performance-Based Compensation;
provided that in no event shall such Performance Period be shorter than one
fiscal year of the Company. Performance Periods may be overlapping. Within
ninety (90) days of the commencement of a Performance Period, the Committee
shall establish the Performance Targets, Performance Schedules and Target Awards
for each Participant for such Performance Period.


 
16
 




--------------------------------------------------------------------------------




(v)Nothing in this Section 9 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Award that is not intended to qualify as
Performance-Based Compensation that relate to performance other than the
Performance Measures. Furthermore, nothing in this Plan shall be construed to
require the Committee to grant any Award intended to qualify as
Performance-Based Compensation. The Committee may, subject to the terms of the
Plan, amend previously granted Awards in a way that disqualifies them as
Performance-Based Compensation.
(vi)In the event that the requirements of Section 162(m) of the Code and the
regulations thereunder change to permit Committee discretion to alter the
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.
10.
Effect of Separation from Service.

(a)Each Award Agreement shall set forth the effect of the Participant’s
termination of Employment on any outstanding Awards. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Awards issued, and may reflect distinctions based on the reasons for the
termination of Employment.
(b)Except as to any awards constituting stock rights exempt from Section 409A of
the Code, termination of Employment shall mean a ‘separation from service’
within the meaning of Section 409A, unless the Participant is retained as a
consultant pursuant to a written agreement and such agreement provides
otherwise. The Employment of a Participant with the Company shall be deemed to
have terminated for all purposes of the Plan if such person is employed by or
provides services to a Person that is a Subsidiary of the Company and such
Person ceases to be a Subsidiary of the Company, unless the Committee determines
otherwise. Subject to Section 409A and unless otherwise determined by the
Committee, (i) a Participant who ceases to be an employee of the Company but
continues, or simultaneously commences, services as a director on the Board
shall not be deemed to have had a termination of Employment for purposes of the
Plan and (ii) a Participant who ceases to be an employee of the Company but
continues, or simultaneously commences, services as an independent contractor or
consultant to the Company shall be deemed to have had a termination of
Employment for purposes of the Plan. Without limiting the generality of the
foregoing, the Committee shall determine whether an authorized leave of absence,
or absence in military or government service, shall constitute termination of
Employment. Furthermore, no payment shall be made with respect to any Awards
under the Plan that are subject to Section 409A of the Code as a result of any
such authorized leave of absence or absence in military or government service
unless such authorized leave or absence constitutes a separation from service
for purposes of Section 409A of the Code and the regulations promulgated
thereunder.
11.
Adjustment Upon Certain Changes.

(a)Shares Available for Grants


 
17
 




--------------------------------------------------------------------------------




In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or similar corporate change,
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Awards in any year, and the maximum aggregate number of
shares of Common Stock with respect to which the Committee may grant Awards to
any individual Participant in any year, shall be appropriately adjusted by the
Committee. In the event of any change in the number of shares of Common Stock
outstanding by reason of any other similar event or transaction, the Committee
shall, to the extent deemed appropriate by the Committee, make such adjustments
in the number and class of shares of Common Stock with respect to which Awards
may be granted.
(b)Increase or Decrease in Issued Shares Without Consideration
In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of a stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of such shares effected
without receipt or payment of consideration by the Company, the Committee shall,
to the extent deemed appropriate by the Committee, appropriately adjust the
number of shares of Common Stock subject to each outstanding Award and the
exercise price per share of Common Stock of each such Award.
(c)Certain Mergers
In the event that any merger, consolidation or similar transaction as a result
of which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee shall, to the extent deemed appropriate by the Committee, adjust each
Award outstanding on the date of such merger or consolidation so that it
pertains and applies to the securities which a holder of the number of shares of
Common Stock subject to such Award would have received in such merger or
consolidation.
(d)Certain Other Transactions
In the event of (i) a dissolution or liquidation of Sabre Corporation, (ii) a
sale of all or substantially all of the Company’s assets (on a consolidated
basis), (iii) a merger, consolidation, or similar transaction involving Sabre
Corporation in which Sabre Corporation is not the surviving corporation, or (iv)
a merger, consolidation or similar transaction involving Sabre Corporation in
the holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, other than shares of the surviving
corporation in such transaction, the Committee shall, to the extent deemed
appropriate by the Committee, but subject to Section 409A of the Code to the
extent applicable, have the power to:
(i)cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award, equal to the value,
as determined by the Committee in its


 
18
 




--------------------------------------------------------------------------------




reasonable discretion, of such Award, provided that with respect to any
outstanding Option such value shall be equal to the excess of (A) the value, as
determined by the Committee in its reasonable discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (B) the exercise price of such Option;
(ii)provide for the exchange of each Award (whether or not then exercisable or
vested) for an Award with respect to (A) some or all of the property which a
holder of the number of shares of Common Stock subject to such Award would have
received in such transaction or (B) securities of the acquiror or surviving
entity and, incident thereto, make an equitable adjustment as determined by the
Committee in the exercise price of the Award, or the number of shares or amount
of property subject to the Award or provide for a payment (in cash or other
property) to the Participant to whom such Award was granted in partial
consideration for the exchange of the Award.
(e)Other Changes
In the event of any change in the capitalization of Sabre Corporation or
corporate change other than those specifically referred to in paragraphs (b),
(c), or (d), including, without limitation, an extraordinary cash dividend, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares subject to Awards outstanding on
the date on which such change occurs and in such other terms of such Awards as
the Committee may consider appropriate.
(f)Cash Incentive Awards
In the event of any transaction or event described in this Section 11, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee may, as the Committee may consider appropriate in respect of such
transaction or event, make such adjustments in the terms and conditions of any
Cash Incentive Awards, provided that such adjustment is consistent with the
requirements of Section 162(m) of the Code and the regulations thereunder, if
applicable.
(g)No Other Rights
Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or dividend equivalents, any
increase or decrease in the number of shares of stock of any class, or any
dissolution, liquidation, merger, or consolidation of Sabre Corporation or any
other corporation. Except as expressly provided in the Plan, no issuance by
Sabre Corporation of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares or amount of other
property subject to, or the terms related to, any Award.
(h)Savings Clause


 
19
 




--------------------------------------------------------------------------------




No provision of this Section 11 shall be given effect to the extent that such
provision (i) would cause any tax to become due under Section 409A of the Code
or (ii) would result in short-swing profits liability under Section 16 of the
Exchange Act or violate the exemptive conditions of Rule 16b-3 of the Exchange
Act.
12.
Change in Control

(a)Except as otherwise set forth in a Participant’s Award Agreement, in the
event (a) a Participant has a Qualifying Termination following a Change in
Control of the Company or (b) of a Change in Control in which outstanding Awards
are not assumed, continued, or substituted by the surviving corporation:
(i)All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
deemed fully vested as of the time of the Change in Control without regard to
deferral and vesting conditions; and
(ii)Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control.
13.
Rights under the Plan.

(a)No person shall have any rights as a stockholder with respect to any shares
of Common Stock covered by or relating to any Award granted pursuant to the Plan
until the date of the issuance of such shares on the books and records of Sabre
Corporation. Except as otherwise expressly provided in Section 11 hereof, no
adjustment of any Award shall be made for dividends or other rights for which
the record date occurs prior to the date such stock certificate is issued.
Nothing in this Section 13 is intended, or should be construed, to limit
authority of the Committee to cause the Company to make payments based on the
dividends that would be payable with respect to any share of Common Stock if it
were issued or outstanding, or to grant rights related to such dividends.
(b)Nothing in the Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate. Neither the
adoption of the Plan nor the grant of any Award shall be construed as creating
any limitations on the power of the Board of Directors or Committee to adopt
such other compensation arrangements as it may deem desirable for any
Participant.
(c)The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary


 
20
 




--------------------------------------------------------------------------------




relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. The Plan is not subject to the Employee
Retirement Income Security Act of 1974, as amended.
14.
No Special Employment Rights; No Right to Award.

(a)Nothing contained in the Plan or any Award shall confer upon any Participant
any right with respect to the continuation of his employment by or service to
the Company or interfere in any way with the right of the Company at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant from the rate in existence at the time of the grant of an
Award.
(b)No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant an Award to such Participant or any other
Participant or other person at anytime nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.
15.
Tax Provisions & Withholding.

(a)Cash Remittance
Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Award, and whenever any amount shall become
payable in respect of any Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, grant, vesting, or payment prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions or making of such payment. In addition, upon the exercise or
settlement of any Award in cash, or any payment with respect to any Award, the
Company shall have the right to withhold from any payment required to be made
pursuant thereto an amount sufficient to satisfy the federal, state, and local
withholding tax requirements, if any, attributable to such exercise, settlement,
or payment. The Company can delay the delivery to a Participant of any Common
Stock or cash payable to such Participant to determine the amount of withholding
to be collected and to collect and process such withholding.
(b)Stock Remittance
At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Participant may tender to Sabre Corporation a number of
shares of Common Stock that have been owned by the Participant for at least six
months (or such other period as the Committee may determine) having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy the federal, state, and local withholding tax requirements, if any,
attributable to such exercise, grant, or vesting but not greater than such
withholding obligations. Such election (i) shall be irrevocable, made in
writing, and signed by the Participant, (ii) shall be


 
21
 




--------------------------------------------------------------------------------




subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate, and (iii) shall satisfy the Participant’s
obligations under this Section 15, if any. The Company can delay the delivery to
a Participant of any Common Stock or cash payable to such Participant to
determine the amount of withholding to be collected and to collect and process
such withholding.
(c)Stock Withholding
At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Company shall withhold a number of such shares having a
Fair Market Value at the exercise date determined by the Committee to be
sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, or vesting but not
greater than such withholding obligations. Such election (i) shall be
irrevocable, made in writing, and signed by the Participant, (ii) shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate, and (iii) shall satisfy the Participant’s
obligations under this Section 15, if any. The Company can delay the delivery to
a Participant of any Common Stock or cash payable to such Participant to
determine the amount of withholding to be collected and to collect and process
such withholding.
(d)Consent to and Notification of Section 83(b) Election
No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Section 83(b) of the Code) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award Agreement or by action
of the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.
(e)Notification Upon Disqualifying Disposition Under Section 421(b)
If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.
16.
Amendment or Termination of the Plan.

(a)The Board may at any time suspend or discontinue the Plan or revise or amend
it in any respect whatsoever; provided, however, that to the extent that any
applicable law, regulation, or rule of a stock exchange requires stockholder
approval in order for any such revision or amendment to be effective, such
revision or amendment shall not be effective without such approval. The
preceding sentence shall not restrict the Committee’s ability to exercise its


 
22
 




--------------------------------------------------------------------------------




discretionary authority hereunder pursuant to Section 4 hereof, which discretion
may be exercised without amendment to the Plan; provided that no provision of
this Section 16 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.
(b)Except as expressly provided in the Plan, no action hereunder may, without
the consent of a Participant, materially adversely affect the Participant’s
rights under any previously granted and outstanding Award. Nothing herein shall
cause a Performance-Based Award to cease to qualify under Section 162(m) of the
Code.
(c)Nothing in the Plan shall limit the right of the Company to pay compensation
of any kind outside the terms of the Plan.
17.
No Obligation to Exercise.

The grant to a Participant of an Award shall impose no obligation upon such
Participant to exercise such Award.
18.
Transfer Restrictions.

(a)Upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Award, or the
right to exercise any Award, shall be effective to bind the Company unless the
Committee shall have been furnished with (a) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (b) an agreement by the transferee to
comply with all the terms and conditions of the Award that are or would have
been applicable to the Participant and to be bound by the acknowledgements made
by the Participant in connection with the grant of the Award.
(b)Except as provided in the preceding paragraph (regarding transfers upon the
death of a Participant) and Section 6 (regarding the transfer of certain
Non-Qualified Stock Options), no Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of such Participant
to any party (other than the Company), or assigned or transferred by such
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more transferees during the lifetime of
the Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act specified by the Securities and
Exchange Commission). A beneficiary, transferee, or other person claiming any
rights under the Plan from


 
23
 




--------------------------------------------------------------------------------




or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
19.
Retirement and Welfare Plans.

Neither Awards made under the Plan nor shares of Common Stock or cash paid
pursuant to such Awards will be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant’s benefit or except as the Committee may otherwise
determine in its discretion.
20.
Compliance with Section 162(m) of the Code.

It is the intent of the Company that Options and Stock Appreciation Rights
granted to Covered Employees and other Awards designated as Awards to Covered
Employees subject to Section 9 shall constitute qualified “performance-based
compensation” within the meaning of Section 162(m) of the Code, unless otherwise
determined by the Committee at the time of allocation of an Award. If any
provision of the Plan or any Award document relating to an Award that is
designated as intended to comply with Section 162(m) of the Code does not comply
or is inconsistent with the requirements of Section 162(m) of the Code, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the applicable Performance Targets.
21.
Certain Limitations on Awards to Ensure Compliance with Section 409A of the
Code.

(a)The Company intends that the Plan and each Award granted hereunder that is
subject to Section 409A of the Code shall comply with Section 409A of the Code
and that the Plan shall be interpreted, operated and administered accordingly.
In the event any term and/or condition of an Award granted hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such term and/or condition shall be restructured, to the extent possible,
in a manner, determined by the Committee, which does not cause such an
accelerated or additional tax. Any reservation of rights by the Company
hereunder affecting the timing of payment of any Award subject to Section 409A
of the Code will only be as broad as is permitted by Section 409A of the Code.
Notwithstanding anything herein to the contrary, in no event shall the Company
be liable for the payment of or gross up in connection with any taxes and or
penalties owed by the Participant pursuant to Section 409A of the Code. For
purposes of Section 409A of the Code, each installment payment provided under
the Plan shall be treated as a separate payment.
(b)Notwithstanding anything herein or in any Award Agreement to the contrary, in
the event that a Participant is a “specified employee” (within the meaning of
Section 409A(2)(B) of the Code) as of the date of such Participant’s termination
of Employment, any Awards subject


 
24
 




--------------------------------------------------------------------------------




to Section 409A of the Code payable to such Participant as a result of his or
her termination of Employment, shall be paid on the first business day of the
first calendar month that begins after the six-month anniversary of the date of
the Participant’s termination of Employment, or, if earlier, the date of the
Participant’s death.
22.
Participants Based Outside of the United States.

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company operates or has employees
or Non-Employee Directors, the Committee, in its sole discretion, shall have the
power and authority to:
(a)Determine which Affiliates and Subsidiaries shall be covered by the Plan;
(b)Determine which employees and/or Non-Employee Directors outside the United
States are eligible to participate in the Plan;
(c)Modify the terms and conditions of any Award granted to employees and/or
Non-Employee Directors outside the United States to comply with applicable
foreign laws;
(d)Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 22 by the Committee shall be attached to the Plan document as
appendices; and
(e)Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
23.
Legend.

The certificates or book entry for shares of Common Stock may include any legend
or coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such shares.
24.
Severability; Entire Agreement.

If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal, or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality, or unenforceability, and the remaining provisions
shall not be affected thereby; provided, that, if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreement or other agreements


 
25
 




--------------------------------------------------------------------------------




or documents designated by the Committee as setting forth the terms of an Award
contain the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations, and warranties between them, whether written or
oral, with respect to the subject matter thereof.
25.
Descriptive Headings.

The headings in the Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.
26.
Governing Law.

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.
27.
Clawback

Notwithstanding anything herein to the contrary, the Company will be entitled,
to the extent permitted or required by applicable law, Company policy and/or the
requirements of an exchange on which the Company’s shares of Common Stock are
listed for trading, in each case, as in effect from time to time, to recoup
compensation of whatever kind paid by the Company or any of its affiliates at
any time to a Participant under the Plan and the Participant, by accepting
Awards pursuant to the Plan and any Award Agreement, agrees to comply with any
Company request or demand for such recoupment.
28.
Effective Date and Term of Plan.

The Plan was initially adopted and shall be effective as of the Effective Date.
The Plan shall terminate automatically on the ten (10) year anniversary of the
Effective Date and may be terminated on any earlier date as provided in Section
16, but all Awards made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of the Plan.






 
26
 


